Citation Nr: 1612971	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  04-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left ankle.

2.  Entitlement to a compensable disability rating for status-post osteochondroma of the left upper fibula.

3.  Entitlement to an initial compensable disability rating for a scar of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  January 2004 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Newark, New Jersey, respectively.  The New York RO has current jurisdiction.

In June 2007 the Board remanded the appeal for further development.

In January 2010, September 2011, and March 2013 the Board remanded the appeal in order to afford the Veteran with his requested personal hearing before the Board. In accordance with the March 2013 remand directives, on November 15, 2013, the RO sent notice to the Veteran of the time, date, and location of the personal hearing scheduled for December 15, 2015.  While the RO did not send the notice to the address provided by the Board in the March 2013 remand, it conducted research and obtained an updated address for the Veteran.  VBMS Entry 9/18/14.  The notice letter was not returned as undeliverable.  The Veteran did not report to the hearing.  In a February 2016 brief from his representative, the Veteran's absence at the hearing was noted but an explanation for his failure to attend was not offered and a new hearing was not requested.  The hearing request is now deemed withdrawn.  See 38 C.F.R. § 20.704.  There has been substantial compliance with the Board's March 2013 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As noted in the Introduction, the appeal was remanded three times, in January 2010, September 2011, and March 2013, in order to afford the Veteran with his requested hearing.  However, the development ordered in the underlying Board remand of June 2007 has not been accomplished, and the matter must be remanded to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999).

In the June 2007 remand, the Board noted that the Veteran was last examined in 2003 for his service-connected disabilities, and a VA examination had not yet been provided for the claim for service connection.  The Board ordered VA examinations for the claims on appeal.  The record reveals numerous efforts to schedule the examinations, with several miscommunications and mistakes made in notifying the Veteran of the examination.  Most recently, following a failure to appear in March 2009, the Veteran provided his current address for rescheduling the examinations.  VBMS Entry May 13, 2009.  The RO, however, rescheduled only the examination pertaining to the Veteran's scar, which was conducted on July 2009.  An effort was not made to reschedule the remaining examinations.  An attempt to afford these examinations must be made.

With regard to the scar examination, the July 2009 findings are not sufficient as the examiner found the scar caused  difficulty with walking or standing for prolonged periods, but did not provide findings sufficient for rating the scar based on limitation of motion.  

In addition, in May 2009 the Veteran submitted correspondence requesting VA to obtain his current treatment records from the East Orange Campus of the VA New Jersey Health Care System, as well as the Manhattan Campus of the VA NY Harbor Healthcare System.  These records were not obtained.  Currently, the most recent records from the East Orange facility are dated through 2008, and the most recent records from the New York facility are dated through 2004.



Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records since 2008 from the East Orange Campus of the VA New Jersey Health Care System (VBMS Entry 5/13/09)

* records since 2004 from the Manhattan Campus of the VA NY Harbor Healthcare System (VBMS Entry 5/13/09)

Associate these records with the claims file or upload them in separate electronic files to VBMS.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA
examination to determine the etiology of the left ankle disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must then provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability, and (iii.) whether the disorder manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Also after all available records have been associated with the claims file/e-folder, the RO must arrange for the Veteran to undergo a VA examination to address the severity and complications of the service-connected 


status-post osteochondroma of the left upper fibula, and scar of the left leg.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.  The examiner must provide a comprehensive assessment of the disabilities.

As for the LEFT LEG SCAR, the examiner must provide the number of scars; the measurement of each scar; whether the scars are linear or nonlinear; whether the scars are deep or superficial; whether the scars are unstable; whether the scars are painful; and whether there are any other disabling effects of the scar.

The examiner's attention is drawn to:

* July 2009 VA examination report stating that the scar caused  difficulty with walking or standing for prolonged periods.  The examiner did not provide findings sufficient for rating the scar based on limitation of motion.  




As for the STATUS-POST OSTEOCHONDROMA OF THE LEFT UPPER FIBULA, the examiner must specify all impairment due to the service connected status post excision osteochondroma, left upper fibula disability.  The examiner must conduct range of motion testing of the left knee expressed in degrees, with standard ranges provided for comparison purposes.  The examiner must render specific findings as to whether during the examination, there is objective evidence of pain on motion weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examiner must also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare ups and/or with repeated use; to the extent possible he or she must express such functional loss in terms of additional degrees of limited motion of the left knee.  The examiner must distinguish the symptoms attributable to the Veteran's non service connected back disabilities from those associated with his service connected left upper fibula disability.  However if it is not medically possible to do so, the examiner should clearly so state.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  THE VETERAN IS HEREBY ADVISED THAT FAILURE TO COOPERATE IN THE DEVELOPMENT OF HIS CLAIMS, SUCH AS BY NOT REPORTING TO THESE ADDITIONAL VA EXAMINATIONS, WITHOUT GOOD CAUSE, MAY HAVE ADVERSE CONSEQUENCES ON HIS PENDING CLAIMS.  38 C.F.R. § 3.655

5.  The RO must CLEARLY DOCUMENT ALL EFFORTS MADE TO NOTIFY THE VETERAN OF HIS EXAMINATIONS.  If any notification letter is returned as undeliverable, it must be documented in the record along with any additional attempts made to resend the notification to the Veteran at his proper address.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




